Citation Nr: 1600645	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sterility, claimed as due to Agent Orange exposure and radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Although the RO certified the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to the Board, on his February 2010 substantive appeal (VA Form 9), the Veteran specifically limited the scope of his appeal to the issue concerning service connection for sterility.  The Board will limit its consideration accordingly.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.


REMAND

On his February 2010 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Decision Review Officer (DRO) with respect to the claim on appeal prior to being scheduled for a Board Central Office hearing.  To date, he has not been afforded a hearing.  Therefore, a remand is required to schedule the Veteran for a hearing with a DRO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the RO.  The Veteran is to be notified of the date and time of the hearing.  A copy of such notification must be associated with the record if the Veteran fails to appear for the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


